Item 77C DREYFUS MUNICIPAL INCOME, INC. ANNUAL MEETING OF STOCKHOLDERS June 4, 2010 On June 4, 2010, holders of Common Stock and holders of Auction Preferred Stock (“APS”) voted as indicated below with regard to the following proposal: To elect two Class II Directors+ to serve for a three-year term and to elect one class Class III Director+ to serve for a one-year term for the Fund, in each case until their successor is duly elected and qualified. FOR AUTHORITY WITHHELD To elect two Class II Directors Whitney Gerard++ 2,223 7 Nathan Leventhal 17,348,390 670,415 To elect one Class III Director Benaree Pratt Wiley 17,373,370 639,435 + The terms of these Directors expire in 2013. ++Elected solely by APS holders, Common Stockholders not entitled to vote.
